IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


DAVID LAWRENCE DIXON,                       : No. 77 WM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA                :
AND COURT OF COMMON PLEAS OF                :
ALLEGHENY COUNTY,                           :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 22nd day of July, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Mandamus and Extraordinary Relief is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.